Appeal from an order entered on. the 12lh day of April; .1910, denying a motion to vacate an attachment.
Per Curiam:
The order appealed from should be reversed, with ten. dollars costs and disbursements, and the motion to vacate the attachment granted, with ten dollars costs, .upon the ground that there was no competent evidence of publication of the libel complained of by the defendant. Present —: Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.